Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 3, 2017

                                      No. 04-16-00773-CV

           FARMERS TEXAS COUNTY MUTUAL INSURANCE COMPANY,
                               Appellant

                                                v.

Jennifer L. ZUNIGA and Janet Northrup as Trustee for the Bankruptcy Estate of Christopher J.
                                        Medina,
                                       Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-11445
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
       After we granted Appellee’s first motion for extension of time to file the brief, Appellee’s
brief was due on April 26, 2017. See TEX. R. APP. P. 38.6(b), (d). On the once-extended due
date, Appellee Jennifer L. Zuniga filed a second motion for extension of time to file the brief;
she requested an extension until May 5, 2017, for a total extension of thirty-nine days. See id. R.
10.5(b).
       Appellee’s motion is GRANTED. Appellee’s brief is due on May 5, 2017.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of May, 2017.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court